Citation Nr: 1022418	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from February 1951 to 
January 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Jurisdiction over the case was 
subsequently transferred to the RO in Newark, New Jersey.

When this claim was before the Board in December 2008, it was 
remanded for further development.  It has since been returned 
to the Board for further appellate action.


FINDING OF FACT

Prostate cancer was not present in service or until many 
years thereafter, and it is not etiologically related to 
active service, to include the Veteran's exposure to 
radiation in service..


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided VCAA 
notice, including notice with respect to the disability 
rating and effective date element of his claim, by letters 
mailed in November 2004 and March 2006, prior to the initial 
adjudication of the claim.  In addition, the Veteran's 
service treatment records and pertinent post-service 
treatment records have been obtained.  Neither the Veteran 
nor his representative has identified any existing evidence 
that could be obtained to substantiate this claim.  The Board 
is also unaware of any such evidence.

The Board further notes that the Veteran has been afforded a 
VA examination in response to his claim.  In addition, in 
accordance with 38 C.F.R. § 3.311, the designee of the Under 
Secretary for Health provided an opinion in November 2009 
addressing whether the Veteran's prostate cancer is related 
to his exposure to radiation in service.  Therefore, the 
Board is satisfied that VA has also complied with its duty to 
assist the Veteran in the development of this claim.

Accordingly, the Board will decide the merits of the claim..

Analysis

The record reflects and the Veteran does not dispute that he 
did not have prostate cancer in service or until many years 
thereafter.  The Veteran contends that service connection is 
warranted for prostate cancer because it developed as a 
result of his exposure to ionizing radiation while 
participating 
Operation TUMBLER-SNAPPER in April 1952 in Nevada.  

Initially, the Board notes that prostate cancer is not a 
disease subject to presumptive service connection on a 
radiation basis.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.  
In addition, there is no medical or other competent evidence 
linking the Veteran's prostate cancer to in-service radiation 
exposure or otherwise linking the disorder to service.

Prostate cancer is a recognized radiogenic disease under 
38 C.F.R. § 3.311.  When it has been determined that a 
veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
or other activities as claimed, and he subsequently develops 
a potentially radiogenic disease, the claim will be referred 
to the Under Secretary for Benefits (USB) for further 
consideration. The USB is to consider the claim with 
reference to specified factors and may request an advisory 
opinion from the Undersecretary for Health.  If after this 
consideration the USB determines there is no reasonable 
possibility the veteran's disease resulted from radiation 
exposure in service, the USB shall so inform the RO in 
writing, setting forth the rationale for this conclusion. 38 
C.F.R. § 3.311(c).

In this case, after all pertinent development, to include 
development to determine the Veteran's radiation dose, the 
case was referred to the designee of the USB, who requested 
an opinion from the designee of the Under Secretary of 
Health.  In November 2009 the designee of the Under Secretary 
for Health provided a medical opinion.  She noted the 
Veteran's pertinent history.  She applied the Veteran's 
estimated radiation dose estimates to the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health, and determined that there was 
a 16.56 percent probability that radiation caused the 
Veteran's prostate cancer.  As such, she opined that it was 
unlikely that the Veteran's prostate cancer was related to 
exposure to ionizing radiation.  

As required under 38 C.F.R. § 3.311, the case was reviewed by 
the designee of the USB in December 2009.  Following a review 
of the November 2009 opinion and a review of the evidence in 
its entirety, it was concluded that there was no reasonable 
possibility that the Veteran's prostate cancer was due his 
exposure to ionizing radiation during service.  

The Board notes that the only competent evidence of record 
addressing whether the Veteran's prostate cancer is 
etiologically related to radiation exposure is the medical 
opinion provided by the designee of the Under Secretary of 
Health.  As set forth above, it is against the claim.  The 
evidence supportive of the alleged relationship between 
radiation exposure and the Veteran's prostate cancer is 
limited to the Veteran's own statements.  While the Veteran 
might sincerely believe that his prostate cancer was caused 
by his exposure to radiation in service, as a lay person, he 
is not competent to answer this medical cancer.  Therefore, 
the Board must conclude that the preponderance of the 
evidence is against the claim.


ORDER

Service connection for prostate cancer, to include as due to 
exposure to ionizing radiation, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


